     Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 1 of 15



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

 MILDRED MIRO RODRIGUEZ

       Plaintiff,

            v.                          CIVIL NO. 19-1177 (RAM)

 METROHEALTH, INC. D/B/A HOSPITAL
 METROPOLITANO; METRO PAVIA HEALTH
 SYSTEM,   INC.;   AIG   INSURANCE
 COMPANY

       Defendants,


                           OPINION AND ORDER

Raúl M. Arias-Marxuach, United States District Judge

     This matter comes before the Court on co-defendant Metro-

Pavía Health System, Inc.’s (“MPHS”) Motion to Dismiss Complaint

Against Metro Pavia Health System, Inc. (“Motion to Dismiss”)

(Docket No. 54), Plaintiff Mildred Miró-Rodríguez’s Response in

Opposition Motion to Dismiss Complaint Against Metro Pavia Health

System, Inc. (“Opposition”) (Docket No. 60), and MPHS’ Reply to

Opposition to Motion to Dismiss Complaint Against Metro Pavía

Health System, Inc. (“Reply”) (Docket No. 61). For reason set

below, the Court GRANTS MPHS’ Motion to Dismiss.

                             I.     BACKGROUND

     This case arises from the termination of Plaintiff Mildred

Miró-Rodríguez’s (“Plaintiff” or “Miró-Rodríguez”) employment with

Defendant   MetroHealth,    Inc.,     doing   business    as   “Hospital
       Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 2 of 15
Civil No. 19-1177 (RAM)                                                             2


Metropolitano.” (Docket No. 26 ¶ 7).1 Per the Second Amended

Complaint (“Complaint”), Plaintiff “seeks redress for the injuries

due to the illegal and discriminatory termination she was subjected

to in violation of Title VII of the Civil Rights Act of 1964.” Id.

at 1. She also avers she “was terminated without just cause from

her employment because of her sex and age and/or in retaliation

for   participating     in     the   investigation       of   a    discrimination

complaint filed by another employee of the defendant.” Id. at 1-

2.    Accordingly,    she     also      filed   claims     based    on    the     Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.

and various Puerto Rico employment statutes. Id. at 7-11.2

      The   Complaint       conflates    MPHS   with     MetroHealth,      Inc.   by

stating that they will be “jointly referred to as employer and or

Defendants.”    Id.     ¶    6.   The    Complaint     also   avers      that   MPHS

“administers Hospital Metropolitano[,]” “participates in, approves

and disapproves” MetroHealth, Inc.’s “personnel decisions” and

“participated” in Plaintiff’s termination. Id. ¶ 7. Lastly, it

alleges that their human resources operations “are integrated,

operate jointly and have a reporting relationship.” Id. at ¶ 8.



1 Throughout the record, Defendant MetroHealth, Inc.’s name appears written in
different variations and used interchangeably. For clarity’s sake, the Court
will adopt the spelling of “MetroHealth, Inc.”
2 Specifically, Puerto Rico’s general anti-discrimination statute, Law No. 100
of June 30, 1959, P.R. Laws. Ann. tit 29 §146, et seq.; Law No. 69 of July 6,
1985, P.R. Laws. Ann. tit. 29 §§ 1321, et seq.; Law No. 115 of December 20,
1991, P.R. Laws Ann. tit. 29 §§ 194 et seq. and Puerto Rico’s Unjust Discharge
Act, Law No. 80 of May 30, 1976, P.R. Laws Ann. tit. 29 §§ 185b et seq.
      Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 3 of 15
Civil No. 19-1177 (RAM)                                                   3


      On November 6, 2019, MPHS filed its Motion to Dismiss. (Docket

No.   54).   MPHS   argues   that   dismissal   is   proper   because   the

Complaint: (a) fails to state a claim upon which relief can be

granted against MPHS because it was not Plaintiff’s employer; (b)

lacks sufficient factual matter to state a plausible claim that

MetroHealth, Inc. and MPHS were joint employers; and (c) Plaintiff

failed to exhaust administrative remedies against MPHS by not

including it in her EEOC charge. Id. at 8–21.

      Plaintiff timely opposed the Motion to Dismiss. (Docket No.

60). In a nutshell, Plaintiff contends that her allegation that

MetroHealth, Inc. is an affiliate of MPHS and that the latter

administers Hospital Metropolitano, coupled with the allegations

jointly directed at both entities, are sufficient to state a

plausible claim against MPHS as a joint employer. Id. at 7-12.

Plaintiff also contends that her failure to name MPHS in the EEOC

Charge is subject to exceptions including whether the entities

share an identity of interest. Id. at 13-15. MPHS subsequently

filed a Reply. (Docket No. 61).

      II.    STANDARD GOVERNING RULE 12(b)(6) MOTIONS TO DISMISS

      Fed. R. Civ. P. 12(b)(6) requires dismissal of a complaint

that “fails to state a claim upon which relief can be granted.”

The plaintiff must plead enough facts to state a “plausible” claim,

and the “[f]actual allegations must be enough to raise a right to

relief above the speculative level, […] on the assumption that all
      Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 4 of 15
Civil No. 19-1177 (RAM)                                                    4


the allegations in the complaint are true (even if doubtful in

fact).” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(internal citations and footnote omitted). Hence, dismissal under

Rule 12(b)(6) is warranted “only if the facts alleged, taken as

true, do not warrant recovery.” Menendez v. Comm'r of Soc. Sec.,

2020 WL 5075991, at *2 (D.P.R. 2020) (citation omitted).

     The   Supreme   Court     has   explained     that    “a   plaintiff’s

obligation to provide the ‘grounds’ of [their] ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 545 (quotation omitted).             Thus, a complaint

will not stand if it offers only “naked assertion[s]” devoid of

“further factual enhancements.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citation omitted). To determine whether a complaint

has stated a plausible, non-speculative claim for relief, courts

may also consider: “(a) ‘implications from documents’ attached to

or   fairly   ‘incorporated      into   the      complaint,’(b)     ‘facts’

susceptible   to   ‘judicial    notice,’   and     (c)    ‘concessions’   in

plaintiff's   ‘response   to   the   motion   to   dismiss.’”    Schatz   v.

Republican State Leadership Comm., 669 F.3d 50, 55–56 (1st Cir.

2012) (quotation omitted).

                          III. OPERATIVE FACTS

     Pursuant to the standard governing dismissal under Fed. R.

Civ. P. 12(b)(6), the following facts, derived from the non-
          Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 5 of 15
Civil No. 19-1177 (RAM)                                                           5


conclusory       allegations    in   the   Complaint    (Docket     No.   26)   and

documents filed alongside Plaintiff’s Opposition (Docket Nos. 60-

1 through 60-4), are taken as true for purposes of this opinion:3

1. Plaintiff       Miró-Rodríguez     is   of   legal   age   and   resident    of

      Luquillo, Puerto Rico. (Docket No. 26 ¶ 4).

2. Defendant MetroHealth, Inc. is a domestic corporation organized

      pursuant to the laws of the Commonwealth of Puerto Rico and is

      authorized to do business in Puerto Rico. It is a for profit

      entity   which   owns    and   operates    Hospital     Metropolitano      in

      Guaynabo, Puerto Rico. Id. ¶ 5.

3. Defendant MPHS is a domestic corporation organized pursuant to

      the laws of the Commonwealth of Puerto Rico and is authorized

      to do business in Puerto Rico. Id. ¶ 6.

4. MPHS’ financial statements for the years ending December 31,

      2017 and 2018 indicate that it is a wholly-owned subsidiary of

      Artau Holdings, LLC. (Docket No. 60-1 at 4).

5. MPHS’ financial statements also indicate that MetroHealth, Inc.

      is a related entity under common control requiring disclosure

      under the Puerto Rico Internal Revenue Code.            Id. at 5-6.




3
    References to Operative Facts shall be cited as follows: (Fact ¶ _).
          Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 6 of 15
Civil No. 19-1177 (RAM)                                                           6


6. According to the records of the Puerto Rico Department of State,

      MPHS and MetroHealth, Inc.’s Corporate Secretary is Carmen

      Feliciano Vargas. (Docket No. 60-2 at 1).4

7. Per      the   same   records,   MPHS    and   MetroHealth,       Inc.’s   Vice

      President of Finance is Héctor Galarza. Id.            5


8. Per the same records, MPHS and MetroHealth, Inc.’s resident

      agent is Miglisa Capó. (Docket Nos. 60-3 and 60-4).

9. Miró-Rodríguez        began   working    at    Hospital       Metropolitano   as

      supervisor in the Information Management Department on or about

      March 19, 2014. (Docket No. 26 ¶ 11).

10. On February 28th, 2018, MetroHealth, Inc., which in conjunction

      with MPHS Plaintiff identifies as “employer,” informed Miró-

      Rodríguez that she was being terminated from her employment,

      and on that same date she was handed a termination letter. The

      termination letter was dated February 26, 2018. Id. ¶ 18.

11. The reason given by her employer was that her position was

      being eliminated as part of a restructuring. Id. ¶ 19.

                                    IV.    ANALYSIS

          For reasons discussed below, the Court agrees with MPHS.

Assuming arguendo that Plaintiff has made plausible Title VII of



4
 MetroHealth, Inc.’s corporate information is available at Metrohealth, Inc.,
Registry of Corporations and Entities, Puerto Rico Department of State,
https://prcorpfiling.f1hst.com/CorpInfo/CorporationInfo.aspx?c=100340-111
(last visited September 16, 2020).

5
    Id.
       Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 7 of 15
Civil No. 19-1177 (RAM)                                                                  7


the Civil Rights Act (“Title VII”), 42 U.S.C. § 2000(e) et seq.,

and   ADEA    claims    against      MetroHealth,        Inc.   and     indulging       in

reasonable inferences in her favor, the Complaint still fails to

state a claim upon which relief can be granted against MPHS under

either the “single-employer” or the “joint employer” theories of

liability.     Simply       put,    Plaintiff      did    not    make    allegations

containing     sufficient       factual      matter      stating   plausible          non-

speculative claims that MPHS exercised control over Plaintiff’s

employment. Accordingly, the Court dismisses the Complaint as to

MPHS with prejudice. Consequently, the Court need not address MPHS’

argument that Plaintiff failed to exhaust administrative remedies.

    A. The Complaint does not state a claim under Title VII or ADEA
       upon which relief can be granted against MPHS under a “single-
       employer” or “joint employer” theory of liability.

      The Complaint’s cryptic averments against MPHS fail to state

a   claim    upon   which    relief    can    be   granted      under    the   “single

employer” or a “joint employer” theory of liability. It does not

contain     even    formulaic      recitations     of    the    elements    of    these

theories of liability, let alone allegations of sufficient factual

matter stating a plausible non-speculative claim for relief.

      Pursuant to the “single employer” doctrine, the Court must

determine     if    “two     nominally    separate        companies      may     be     so

interrelated that they constitute a single employer subject to

liability under Title VII.” Lahens v. AT&T Mobility Puerto Rico,

Inc., 2019 WL 1149923 at * 2 (D.P.R. 2019) (quotation omitted). A
      Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 8 of 15
Civil No. 19-1177 (RAM)                                                         8


Court must consider the following factors when determining if this

doctrine,     also   called   the   “integrated       employer    test,”       is

applicable:    “1)   common   management;    (2)    interrelation       between

operations; (3) centralized control over labor relations; and (4)

common ownership.” Torres-Negrón v. Merck & Company, Inc., 488

F.3d 34, 42 (1st Cir. 2007) (citation omitted). Notably, “the test

should be applied flexibly, placing special emphasis on the control

of employment decisions.” Burnett v. Ocean Properties, Ltd., 422

F. Supp. 3d 400, 412 (D.P.R. 2019) (emphasis added). Moreover, the

requisite    level   of   control   is    satisfied    by   “an       amount   of

participation [that] is sufficient and necessary to the total

employment    process,    even   absent     total   control      or    ultimate

authority over hiring decisions.” Romano v. U-Haul International,

Inc., 233 F.3d. 655 (1st Cir. 2000) (quotation omitted).

     Here, Plaintiff has sufficiently plead common ownership and

common management (to the extent that there are common corporate

officers) per the documents accompanying her Opposition. (Docket

Nos. 60-1 – 60-4). The documents evince that MetroHealth, Inc. and

MPHS are both owned directly or indirectly by Artau Holdings, LLC.

(Fact ¶ 4). Puerto Rico Department of State records further show

the same three persons serve as both defendants’ Vice-President of

Finance, Corporate Secretary and Resident Agent. (Facts ¶¶ 6-8).

     However, Plaintiff’s Complaint has not sufficiently pled an

interrelation between operations or centralized control of labor
       Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 9 of 15
Civil No. 19-1177 (RAM)                                                        9


relations. For example, MPHS and MetroHealth, Inc. do not have the

same designated office address. (Docket No. 60-2).6 The Complaint

is also devoid of allegations that MPHS has control over the hiring

or firing decisions. Instead, it simply avers in Paragraph 6 that

MPHS “administers” Hospital Metropolitano. (Docket No. 26 ¶ 6).

According to the Oxford English Dictionary, “administer” means

“[m]anage and be responsible for the running of (a business,

organization, etc.).”7 Yet, the Complaint fails to state any facts

on what MPHS’s alleged administration of Hospital Metropolitano

generally entails, much less with respect to employment matters

specifically.     Thus,    the   Court     agrees   with     MPHS   that     the

“administration” averment is a bald, conclusory allegation that

need not be credited in the face of a motion to dismiss. (Docket

No. 54 at 11). “[S]ome direct employer needs to be identified

before anyone in the group could be liable on the theory that some

or all were responsible.” Cavallaro v. UMass Memorial Healthcare,

Inc. 678 F.3d 1, 10 (1st Cir. 2012) (emphasis added) (affirming

dismissal for failure to identify employer).

      Similarly, Paragraph 7 of the Complaint avers that MPHS

“through their Human Resources officer, participates in, approves

and disapproves the personnel decisions of MetroHealth Inc., d/b/a

Hospital    Metropolitano     personnel.    Metro    Pavia    Health      System


6 See Section III, infra, ¶ 6 n. 3.
7   Administer,  Lexico,   https://www.lexico.com/definition/administer    (last
visited on September 14, 2020).
      Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 10 of 15
Civil No. 19-1177 (RAM)                                                     10


participated in the termination of Plaintiff.” (Docket No. 26 ¶

7). And paragraph 8 avers that the Human Resources operations of

MetroHealth Inc., d/b/a Hospital Metropolitano and MPHS, “are

integrated, operate jointly and have a reporting relationship.”

Id. § 8. But, again, the Complaint contains no factual enhancements

to support these conclusory averments. It also fails to identify

who is MPHS’ “human resource” officer who approves and disapproves

personnel decisions. As noted by the First Circuit, “[a] number of

courts have made clear that they will not put up with game-playing

omissions of plainly relevant detail.” Cavallaro, 678 F.3d at 10.

      Moreover,   while   Plaintiff’s      Opposition   points     to   MPSH’s

website’s solicitation for applications for employment with its

affiliates, the Court cannot reasonably infer centralized control

of labor operations solely from a website. As the First Circuit

has cautioned, “an inference is reasonable only if it can be

derived. . .without resort to speculation.” Hidalgo v. Overseas

Ins. Agency, 120 F.3d 328, 332 (1st Cir. 1997). Other Courts have

held that the use of a single website “for a group of separate

business may establish that those businesses share a ‘common

purpose[.]’” Huer Huang v. Shanghai City Corp., 2020 WL 2319166,

at   *5   (S.D.N.Y.   2020)   (quotation    omitted).   But   it    does   not

establish “an interrelation of operations or centralized control

of labor relations with plaintiffs’ identified direct corporate

employer sufficient to hold one corporation liable” for violations
        Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 11 of 15
Civil No. 19-1177 (RAM)                                                       11


of    other   corporations.     Id.     (quotation   and    quotation      marks

omitted); see also E.E.O.C. v. 704 HTL Operating, LLC, 2013 WL

5273219, at *5 n.2 (D.N.M. 2013).

        Simply put, the Complaint is devoid of the factual detail

found    in   complaints    alleging    single   employer    liability     which

survived motions to dismiss before other judges sitting in this

District.     For   example,   in     Meléndez-Fernández     v   Special    Care

Pharmacy Services, the complaint averred that plaintiff: (a) had

worked for all named defendants; (b) received orders from three-

named individuals who were officers of the defendants; (c) that

one of the defendants controlled, managed and supervised the daily

operations, human resources, labor relations, salary, and benefits

of all employees of all defendants, and (d) her “conduct, benefits,

terms and conditions of employment were governed by an employee

manual     covering   all   three     defendants.”    Meléndez-Fernández       v

Special Care Pharmacy Services, 2012 WL 4813528, at *4-*5 (D.P.R.

2012). Similarly, in Villafane-Colón v. B Open Enterprises, Inc.,

the     complaint   sufficiently      alleged    common    ownership,    common

management, intermingled funds between defendants and established

a connection between plaintiff’s work as an accounting clerk for

B Open and the other defendants. See Villafane-Colón v. B Open

Enterprises, Inc., 932 F. Supp. 2d 274, 279 (D.P.R. 2014).

        On the other hand, Title VII liability for two or more

entities can also be considered under the “joint employer” test.
        Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 12 of 15
Civil No. 19-1177 (RAM)                                                        12


Under this test, “[a] joint employer relationship exists where two

or more employers exert significant control over the same employees

and share or co-determine those matters governing essential terms

and conditions of employment.” Galarza- Cruz v. HIMA San Pablo,

Inc., 2020 WL 2845357, at *9 (D.P.R. 2020) (quotation omitted).

Notably, even if the companies are considered “joint employers,”

they     remain    independent     companies.    In    contrast    to   “single

employers” where two or more supposedly independent entities are

in   reality      not   so   separate   from    each   other.     See   Ashe   v.

Distribuidora Norma, Inc., 7 F. Supp. 3d 134, 145 (D.P.R. 2014).

        To qualify “as an employer (or joint employer) for Title VII

purposes, an entity must exercise significant control over the

terms    and   conditions of      an    individual’s    employment.”      Ferrer

Marrero v. Misey Rest., Inc., 2019 WL 6833824, at *11 (D.P.R. 2019)

(emphasis in original). To determine if such a relationship exists,

the following factors are relevant: “supervision of the employees'

day-to-day activities; authority to hire, fire, or discipline

employees;     authority     to   promulgate    work   rules,    conditions    of

employment, and work assignments; participation in the collective

bargaining     process;      ultimate   power   over   changes     in   employer

compensation, benefits and overtime; and authority over the number

of employees.” Rivera-Vega v. ConAgra, Inc., 70 F.3d 153, 163 (1st

Cir. 1995) (citation omitted). Here, the Complaint’s conclusory

allegations and the documents proffered by Plaintiff do not state
     Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 13 of 15
Civil No. 19-1177 (RAM)                                                 13


a plausible claim that MPHS exerted significant control over Ms.

Miro-Rodriguez’s employment.

     Thus, the “joint employer” allegations fail for the same

reasons as those of “single-employer” liability. Here too the

Complaint is devoid of the facts found in complaints alleging joint

employer liability which survived motions to dismiss. For example,

in Carrillo Hernandez v. Constructora Santiago II, the Court denied

a motion to dismiss because more discovery was needed to determine

whether the employer defendants were a single or joint employer.

See Carrillo Hernandez v. Constructora Santiago II, 2017 WL 721985,

at *3 (D.P.R. 2017). This after the plaintiff proffered evidence

that defendant CS II was Plaintiff’s employer after CS II had

previously denied as much. Id. The evidence was a picture of an

identification badge issued to the plaintiff by CS II. Id.

     Likewise, the Court in Polo-Echevarria v. Centro Medico del

Turabo, Inc., denied a motion to dismiss because plaintiff could

satisfy   the   “single   or   joint   employer”   test   later   in   the

proceedings. See Polo-Echevarria v. Centro Medico del Turabo,

Inc., 949 F. Supp. 2d 332, 337 (D.P.R. 2013). The Court determined

this after a plaintiff alleged that the supervisor defendant who

sexually harassed him was also the resident agent of codefendant

entities. Id. at 334. Further, the plaintiffs alleged that the two

corporate defendants CPS and CMT shared common management and a

location, defendant CMT was even known as HIMA and they shared
        Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 14 of 15
Civil No. 19-1177 (RAM)                                                     14


personnel practices such as HIMA/CMT referring a plaintiff for

pre-employment drug testing before he worked at CPS. Id. at 335.

        Therefore, given that Plaintiff has failed to state a claim

upon which relief can be granted pursuant to Fed. R. Civ. P.

12(b)(6), dismissal with prejudice of all federal claims against

MPHS in the case at bar, is proper. See Hochendoner v. Genzyme

Corp., 823 F.3d 724, 736 (1st Cir. 2016) (citations and quotations

omitted) (emphasis added) (holding that “the normal presumption is

that a Rule 12(b)(6) dismissal is with prejudice” since “a judgment

[under said rule] constitutes ‘a final decision on the merits.’”)

  B. Since the purported federal claims are being dismissed at the
     pleadings stage, the Court declines to exercise supplemental
     jurisdiction pursuant to 28 U.S.C. § 1367(c).

        First Circuit case law is clear “that district courts may

decline to exercise supplemental jurisdiction over pendent state

law claims when the anchor federal claims for those state law

claims are dismissed.” Borrás-Borrero v. Corporación del Fondo del

Seguro del Estado, 958 F.3d 26, 37 (1st Cir. 2020). Exercising

jurisdiction may even be “an abuse of discretion” unless “doing so

would     serve   ‘the   interests    of     fairness,    judicial   economy,

convenience, and comity.’” Zell v. Ricci, 957 F.3d 1, 15 (1st Cir.

2020) (quoting Wilber v. Curtis, 872 F.3d 15, 23 (1st Cir. 2017)).

Where, as here, the federal claims are properly dismissed, the

Court    may   decline   to   exercise     supplemental   jurisdiction    over
     Case 3:19-cv-01177-RAM Document 64 Filed 09/17/20 Page 15 of 15
Civil No. 19-1177 (RAM)                                                    15


pending    state-law      claims.     See     e.g.,     Massó-Torrellas    v.

Municipality of Toa Alta, 845 F.3d 461, 469-70 (1st Cir. 2017).

     The   Court   therefore       declines    to     exercise   supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(c) and all supplemental

claims under Puerto Rico law will be dismissed with prejudice.

                              V.     CONCLUSION

     In accordance with the foregoing, the Court GRANTS Defendant

Metro Pavia Health System, Inc.’s Motion to Dismiss. (Docket No.

54). Accordingly, the Second Amended Complaint is dismissed with

prejudice as to Metro Pavia Health System, Inc.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 17th day of September 2020.

                                    S/ RAÚL M. ARIAS-MARXUACH
                                    United States District Judge
